UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7218


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VAGAS DAVIS, a/k/a Vegas Gabriel Davis,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:10-cr-00309-HEH-1)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vagas Davis, Appellant Pro Se. Angela Mastandrea-Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vagas Davis appeals the district court’s order denying relief on his motion for

reduction of sentence, 18 U.S.C. § 3582(c) (2012).         We have reviewed the record

included on appeal and find no reversible error and no abuse of discretion. Accordingly,

we affirm for the reasons stated by the district court. United States v. Davis, No. 3:10-cr-

00309-HEH-1 (E.D. Va. Aug. 24, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2